Name: 84/632/EEC: Commission Decision of 12 December 1984 accepting an undertaking and repealing the provisional duty in connection with the anti-dumping investigation concerning imports of certain shovels originating in Brazil and terminating the investigation
 Type: Decision
 Subject Matter: competition;  America
 Date Published: 1984-12-18

 Avis juridique important|31984D063284/632/EEC: Commission Decision of 12 December 1984 accepting an undertaking and repealing the provisional duty in connection with the anti-dumping investigation concerning imports of certain shovels originating in Brazil and terminating the investigation Official Journal L 330 , 18/12/1984 P. 0028 - 0029*****COMMISSION DECISION of 12 December 1984 accepting an undertaking and repealing the provisional duty in connection with the anti-dumping investigation concerning imports of certain shovels originating in Brazil and terminating the investigation (84/632/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultation within the Advisory Committee as provided for under the above Regulation, Whereas: A. Provisional action (1) The Commission, by Regulation (EEC) No 2464/84 (2), imposed a provisional anti-dumping duty on imports of certain shovels originating in Brazil. B. Subsequent procedure (2) Following the imposition of the provisional anti-dumping duty, the exporter and the importer of the product concerned requested an opportunity to be heard by the Commission, which was granted. At this hearing the exporter and importer were given additional explanations concerning the basis on which the provisional duty had been imposed. C. Dumping (3) No new evidence on dumping has been received since the imposition of the provisional duty; therefore the Commission considers its findings on dumping as set out in Regulation (EEC) No 2464/84 to be definitive. D. Injury (4) No fresh evidence regarding injury to the Community industry has been submitted. The Commission therefore confirms the conclusions on injury, reached in Regulation (EEC) No 2464/84. E. Community interest (5) In view of the serious difficulties facing the Community industry, the Commission has come to the conclusion that it is in the Community's interests that action be taken. F. Undertaking (6) An undertaking was offered by the exporter concerning its exports of shovels to the Community. The effect of the said undertaking will be to increase export prices to a level which eliminates the dumping. (7) In these circumstances, the undertaking offered is considered acceptable and the investigation may, therefore, be terminated without the imposition of a definitive anti-dumping duty. Since, after the imposition of the provisional duty, no imports of shovels from Brazil below the undertaking prices have been made it is not necessary to definitively collect the provisional duty, HAS DECIDED AS FOLLOWS: Article 1 The undertaking given by Metalurgica Timboense S/A, Timbo-Santa Catarina, Brazil, in connection with the anti-dumping investigation concerning imports of shovels made of iron or steel originating in Brazil and falling within heading No ex 82.01 of the Common Customs Tariff, corresponding to NIMEXE code ex 82.01-10, is hereby accepted. Article 2 The provisional duty imposed by Commission Regulation (EEC) No 2464/84 is hereby repealed and the anti-dumping investigation referred to in Article 1 is terminated. Done at Brussels, 12 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No L 231, 29. 8. 1984, p. 29.